t c memo united_states tax_court charles m steiner and rhoda l steiner petitioners v commissioner of internal revenue respondent docket no filed date stephen s photopoulos for petitioners julia l wahl for respondent memorandum findings_of_fact and opinion ruwe judge the commissioner determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 as follows 1unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions by respondent the issue remaining for decision is whether petitioners’ yacht charter operation was an activity_not_engaged_in_for_profit within the meaning of sec_183 for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife and they resided in florida when they filed their petition petitioner husband is a highly successful businessman and a certified_public_accountant in he acquired an electrical supply business he was the chief_executive_officer and the business grew to have nearly big_number employees and continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial respondent conceded that petitioners did not use the yacht for personal purposes during the years in issue and that their claimed deductions are not prohibited under sec_280a in his opening brief respondent conceded that petitioners are not liable for the sec_6662 accuracy-related_penalty for either year in issue several hundred million dollars of revenue petitioner husband acquired other companies including a communications company and a telephone recovery company petitioners have been boating since the 1970s and have owned several boats over the years in petitioners purchased the triumphant lady a 155-foot motor yacht for dollar_figure they used it for diving and they planned to sail around the world the triumphant lady had a full-time captain and crew in petitioners undertook a dollar_figure refit of the triumphant lady that was completed in in petitioners hired captain bryan pridgeon to complete the refit and pilot the triumphant lady until petitioners used the triumphant lady exclusively for personal purposes this changed in after john weller a yacht broker approached them about making the triumphant lady available for a specific charter petitioners retained international yacht collection iyc as the exclusive agent to charter the triumphant lady and secured a charter through mr weller’s contact from may 3petitioners owned the triumphant lady through trilady marine ltd a cayman islands company formed by petitioner husband in 4petitioners conducted the charter activity through cm charter llc continued after the charter petitioners continued to use the triumphant lady for personal purposes until they decided to sell the yacht because of petitioner husband’s declining mobility and their financial concerns at the same time they held it out for charter petitioners listed the triumphant lady for sale with an asking price of dollar_figure million and it sold in date for dollar_figure petitioners did not expect the yacht to appreciate in value petitioner husband managed the charter activity he was aware of the economic downturn before they listed the yacht for charter and iyc informed petitioners of the downturn’s effect on the charter industry petitioners did not have a formal business plan there is no evidence that petitioners consulted charter industry experts about the profit potential other than charter brokerage companies that would earn a commission upon charter the triumphant lady was listed for charter with two yacht brokers petitioners advertised the triumphant lady in yacht magazines and brochures on television and the internet and at boat shows between and petitioner sec_4 continued petitioner husband appears to have been the sole member 5the yacht was listed with iyc from until date allied charters from date until date and then again with iyc from date until the yacht was sold secured only one charter for the triumphant lady a week-long charter for dollar_figure the charter activity never produced a profit the triumphant lady was docked in fort lauderdale while it was available for charter except for the one charter the triumphant lady rarely left the dock but still maintained a full-time crew to keep the vessel seaworthy the triumphant lady incurred substantial monthly expenses which are reflected through books_and_records these included crew wages of more than dollar_figure per month in a dollar_figure per-month docking fee in and approximately dollar_figure in utilities per month in and and monthly management fees to handle payroll and maritime regulatory compliance that ranged from dollar_figure to dollar_figure per month petitioners maintained a bank account exclusively for the charter activity but paid most of the expenses from personal accounts captain pridgeon and other crew members were authorized to use petitioner husband’s personal credit cards for some yacht-related expenses but needed his permission for any charges over 6until the triumphant lady was based outside the united_states 7the record does not contain clear information about the wage expenses for the crew for and dollar_figure petitioners paid the credit card bills exclusively from personal bank accounts from until the triumphant lady was sold in captain pridgeon handled the day-to-day operations petitioner husband and captain pridgeon regularly communicated via email and petitioner husband visited the triumphant lady approximately every two to three months petitioners filed joint federal_income_tax returns they reported the income and deductions from the charter activity on their schedules c profit or loss from business and claimed a loss deduction each year petitioners made several noteworthy decisions with respect to their returns for petitioners claimed only dollar_figure of charter activity deductions petitioners did not claim depreciation_deductions for the cost of the yacht while it was held out for charter although their accountants determined they were entitled to a dollar_figure deduction for for and petitioners reported the charter activity’s gross_income before expenses total expenses and net losses as follows year gross_income before expense sec_1dollar_figure -0- expenses dollar_figure big_number net_loss dollar_figure big_number 1petitioners reported gross_receipts of dollar_figure and they reported cost_of_goods_sold of dollar_figure petitioners used these losses to offset significant non-charter-activity income after accounting for the net losses petitioners had income of dollar_figure and dollar_figure for and respectively on date the commissioner issued petitioners a notice_of_deficiency in which he determined that the charter activity was not operated for profit for the commissioner disallowed most of the net_loss deduction but allowed a deduction to the extent of the dollar_figure derived from the charter activity for he disallowed the entire net_loss deduction petitioners timely filed a petition with this court opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact a taxpayer may not fully deduct expenses regarding an activity under sec_162 or sec_212 if the activity is not engaged in for profit sec_183 c see also 94_tc_41 pursuant to sec_183 if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 in relevant part sec_183 allows deductions that would have been allowable had the activity been engaged in for profit but only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity which constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management conservation or maintenance of property held for the production_of_income with respect to either section the taxpayer must demonstrate a profit objective for the activities in order to deduct associated expenses 66_tc_312 collins v commissioner tcmemo_2011_37 tax ct memo lexi sec_31 at sec_1_183-2 income_tax regs the profit standard applicable to sec_212 is the same as that used in sec_162 see 893_f2d_656 4th cir aff’g 91_tc_686 72_tc_28 the supreme court has held that for deductions to be allowable under sec_162 the primary purpose for engaging in the activity must be for profit antonides v commissioner f 2d pincite citing 480_us_23 see also 224_f3d_16 1st cir aff’g tcmemo_1999_92 68_f3d_868 5th cir aff’g tcmemo_1993_634 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir embroidery express llc v commissioner tcmemo_2016_136 at sec_1_183-2 income_tax regs we give greater weight to objective facts than to the taxpayer’s statement of intent see sec_1_183-2 income_tax regs see also 544_f3d_900 8th cir aff’g tcmemo_2007_309 evidence from years before the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in later years see sec_6214 pouemi v commissioner tcmemo_2015_161 at n aff’d 633_fedappx_186 4th cir sec_1_183-2 income_tax regs provides a nonexhaustive list of nine factors used to determine whether an activity is engaged in for profit whether the taxpayer carries on the activity in a businesslike manner the expertise of the taxpayer or his or her advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor is determinative id see also keating v commissioner f 3d pincite we will consider each of these factors in turn businesslike manner the regulations provide that carrying on an activity in a businesslike manner may indicate a profit objective sec_1_183-2 income_tax regs the regulations explain that businesslike operations typically involve the maintenance of complete and accurate books_and_records the conduct of the activity in a manner similar to that of a profitable enterprise and changes to improve operations and profitability id our caselaw has also looked to factors such as preparation of a business plan a consistent and concentrated advertising program and commingling of personal and business funds hylton v commissioner tcmemo_2016_234 at aff’d 721_fedappx_300 4th cir dodds v commissioner tcmemo_2013_76 at some aspects of the charter activity display a businesslike manner such as maintenance of books_and_records and use of a payroll provider however these businesslike traits are not enough to overcome the shortcomings petitioners did not have a formal business plan instead they seem to have entered the charter activity because of the ease of obtaining their first charter in although petitioners had a business bank account for the charter activity they paid most of the expenses from personal accounts finally petitioners’ tax reporting was not businesslike petitioners dispute this they contend that they did not deduct dollar_figure of depreciation for that their accountants advised they were entitled to because there would be recapture upon sale however for petitioners deducted only dollar_figure of charter-related expenses although the activity incurred significant expenses this factor favors respondent expertise of taxpayer or advisers a taxpayer’s own expertise research and study of an activity and consultation with experts may indicate a profit_motive sec_1_183-2 income_tax regs however the taxpayer’s reliance on the advice of an interested_party may be unreasonable magassy v commissioner tcmemo_2004_4 tax ct memo lexi sec_2 at aff’d 140_fedappx_450 4th cir see johnson v commissioner tcmemo_1992_358 tax ct memo lexis at while petitioner husband owned a yacht he did not have expertise in the charter business his research appears to have mainly involved consulting with charter companies these companies potentially stood to profit if petitioner entered the charter business and therefore his reliance was unreasonable this factor favors respondent time and effort a taxpayer’s contribution of significant time and effort may indicate a profit_motive sec_1_183-2 income_tax regs however t he fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id it is unclear precisely how much time petitioner husband devoted to the charter activity but he regularly communicated about it with captain pridgeon he employed captain pridgeon a competent and qualified captain to handle the day-to-day operations but these operations were also necessary to maintain the yacht for sale this factor is neutral expectation of asset appreciation petitioners did not expect the triumphant lady to appreciate in value this factor favors respondent success in similar or dissimilar activities although an activity is unprofitable the fact that the taxpayer has previously engaged in similar or dissimilar activities and converted them from unprofitable to profitable may indicate that the current activity is conducted for profit sec_1_183-2 income_tax regs petitioners contend that petitioner husband’s successful business career indicates a profit_motive we disagree our caselaw has held that a taxpayer’s past success is not indicative of a profit_motive when he does not use his business expertise in an activity giles v commissioner tcmemo_2005_28 tax ct memo lexi sec_29 at dodge v commissioner tcmemo_1998_89 tax ct memo lexi sec_89 at aff’d without published opinion 188_f3d_507 6th cir besides delegating tasks to captain pridgeon petitioners have not shown that petitioner husband used any of his previously acquired_business expertise in the charter operation this is bolstered by petitioner husband’s failure to conduct the charter activity in a businesslike manner history of income losses and amount of occasional profits the charter activity was unprofitable each year of its operation petitioners attribute this to the economic downturn but petitioners were aware of the market conditions when they entered the charter activity and they were informed of the effect this had on the charter industry therefore this factor favors respondent financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs during the years in issue petitioners had significant income petitioners claimed sizable tax benefits from the losses generated by the charter activity this factor favors respondent personal pleasure or recreation although petitioners enjoyed boating for a significant number of years there is no indication that they derived recreation or pleasure from the charter activity this factor favors petitioners only one of the above factors points in petitioners’ favor the weight of the evidence does not show that petitioners operated the charter activity with a profit objective within the meaning of sec_183 rather it appears that petitioners’ primary objective was to partially offset the significant fixed costs of maintaining the yacht so that it could be sold after they stopped using it for personal purposes and petitioners’ objective was to offset their significant income with these fixed costs in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties under sec_6662
